Loring, J.
In this case the fingers of the plaintiff’s right hand were drawn into the gearing of a machine which he was cleaning while it was in motion. He was working as helper to the operator of the machine and had been told by the operator to clean it. The operator testified that “the machine was running when . . . [he] . . . told . . . [the plaintiff] ... to go and clean it, but . . . [he] . . . had stopped the motor before;” and there was evidence that the machine would run from three to six seconds after the motor was stopped. At the time of the acci*117dent the plaintiff was using a handful of waste in cleaning the machine and was wiping some oil off the bed under the gears. There was a space of only six and five eighths inches between the bottom of the lower gear and the bed. The jury were warranted in finding that the waste which the plaintiff held in his hand caught in the gearing and his fingers were in that way drawn into the gearing and crushed. There was evidence that three of the teeth of the lower wheel of the gearing were broken and had been so for a long time; and there was some evidence that the gearing while in motion made a slight current of air underneath. The plaintiff was a green hand twenty-one years of age and had been at work but two weeks before the accident.
This evidence did not warrant a finding of. negligence on the part of the defendant. The defendant had no reason to anticipate that the plaintiff would be asked by his fellow workman to clean the machine while it was in motion, if indeed the jury could have found that the operator did ask him to do so, or that the plaintiff would undertake to do that of his own accord. There was no occasion therefore for the defendant to warn the plaintiff against the danger of so doing. The case is within De Angelo v. Boston Elevated Railway, 209 Mass. 58. See also Leistritz v. American Zylonite Co. 154 Mass. 382; Sullivan v. Simplex Electrical Co. 178 Mass. 35; Chmiel v. Thorndike Co. 182 Mass. 112; Buston v. Harvard Brewing Co. 183 Mass. 438.

Exceptions overruled.